Citation Nr: 1425913	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for headaches with memory loss.

2.  Entitlement to service connection for a psychiatric disability to include schizophrenia and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for residuals of a fracture to the right tibia.  

5.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for schizophrenia and service connection for PTSD have been recharacterized on the front page of this decision as service connection for a psychiatric disability to include schizophrenia and PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeal, the Veteran requested that he be afforded a Board hearing via video conference from the RO.  The representative repeated this requested in May 2014 correspondence.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



